DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 11-15, 18 and 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2018/0011584).

Regarding claim 1, Park teaches an apparatus comprising: a processor (Fig 2; a controller); and a non-transitory machine-readable medium (para [0038] storage unit) on which is stored instructions (para [0064] The storage unit 175 also stores control programs and applications for controlling the device 100 or the controller 110) that when executed by the processor, cause the processor to: access handholding information indicating a hand configuration in which the apparatus is being held (para [0099] Referring to FIG. 10, the electronic device 100 determines whether a grip is sensed, in step 1010. The electronic device 100 determines whether a user has gripped the electronic device 100, that is, whether a grip is sensed, based on touch information acquired through the touch sensor 176 (see FIG. 2) included in the grip area 100b (see FIG. 3) of the electronic device 100); compare the handholding information with previously-stored handholding authentication data of an authentic user (para [0086] and [0087] and Fig 8A and Fig 8B, describes different grip patterns. Further para [0088] describes Each grip pattern is set in advance to execute a predetermined program or a predetermined function para [0101] If a grip pattern is determined, the electronic device 100 determines whether the grip pattern is a predetermined grip pattern, in step 1040.), the previously-stored handholding authentication data representing an authentic configuration (Note: under BRI, “authentic configuration” is interpreted to some predetermined configuration representative of some preset value. Prior art as shown in Fig 10 and as described in para [0101] describes such authentic configuration in the form of predetermined grip pattern) in which the apparatus is held by the authentic user (para [0101] The predetermined grip pattern is a grip pattern set to unlock the electronic device 100); determine that the apparatus is being held by the authentic user based on the comparison (Fig 10; Step 1040; para [0101]  If the electronic device 100 determines that the grip pattern is a predetermined grip pattern,); and cause an authenticated action to occur based on the determination (para [0101] If the electronic device 100 determines that the grip pattern is a predetermined grip pattern, the electronic device 100 unlocks (= claimed authentic action) the electronic device 100, in step 1050).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have combined different embodiments of Park (Fig 8A and Fig 8B being second embodiment and Fig 10 being fourth embodiment) in order to yield predictable results of providing different functions to be performed by the device based on different grip patterns.

Regarding claim 7, Park teaches the apparatus of claim 1, generate the previously-stored handholding authentication data based on the registration-based handholding information (para [0126] If the touch screen 190 is not touched, the electronic device 100 performs a predetermined function or a predetermined program according to a grip pattern, in step 1608. For example, each grip pattern is set in advance to execute a predetermined program or a predetermined function.).
However, Park fails to teach wherein the instructions cause the processor to: prompt, during a registration process, the authentic user to hold the apparatus; receive registration-based handholding information during the registration process; as claimed.
Examiner takes official notice that “instructions cause the processor to: prompt, during a registration process, the authentic user to hold the apparatus; receive registration-based handholding information during the registration process” to pre-store/pre-record such authentication information regarding fingerprint /biometric information is well know process in the art. (Note: most new portable devices available have such process where during the initial setup user has option to pre-register various password/pin/biometric (fingerprint /face) and this are then relied upon to unlock the device). (Note: Evidential support for taken official notice can be found in Choi (2019/0176730) (para [0106])).

Regarding claim 11, Park teaches the apparatus of claim 1, wherein the previously-stored handholding authentication data comprises: fingerprint slice information, palm print slice information, location information indicating a plurality of locations at which a respective finger or palm contacts the apparatus (para [0086] FIG. 8A shows a grip pattern made when a user has held (gripped) the electronic device 100 with his/her right hand. When the user has gripped the electronic device 100 with his/her right hand, the user's thumb contacts the right lateral side of the electronic device 100, and the user's middle, ring, and little fingers contact the left lateral side of the electronic device 100 so that a grip pattern can be determined according to the user's contact fingers. Para [0087] FIG. 8B shows a grip pattern made when a user has gripped the electronic device 100 with his/her left hand. When the user has gripped the electronic device 100 with his/her left hand, the user's thumb contacts the left lateral side of the electronic device 100, and the user's middle, ring, and little fingers contact the right lateral side of the electronic device 100 so that a grip pattern can be determined according to the user's contact fingers. For example, the electronic device 100 determines a grip pattern based on areas on which an object such as a hand contacts the grip area 100b (see FIG. 3), and the grip pattern depends on how a user grips the electronic device 100), skin tone information, temperature information, and/or angular incident information that indicates an angle at which a finger or palm is in contact with the apparatus. (Note: claim as presented plurality of previously-stored handholding authentication data in an alternative manner. Thus, interpreting claim under BRI, prior art teaching any one of the claimed alternative will read on the claim. As cited about Park teaches one of the options).

Regarding claim 12, Park teaches a method, comprising: determining, by a processor (Fig 2; a controller), a hand configuration in which the apparatus is being held based on location information indicating a plurality of locations at which a respective finger or palm contacts an apparatus (para [0099] Referring to FIG. 10, the electronic device 100 determines whether a grip is sensed, in step 1010. The electronic device 100 determines whether a user has gripped the electronic device 100, that is, whether a grip is sensed, based on touch information acquired through the touch sensor 176 (see FIG. 2) included in the grip area 100b (see FIG. 3) of the electronic device 100); comparing, by the processor, the location information with previously-stored authentication location information associated with an authentic user (para [0086] and [0087] and Fig 8A and Fig 8B, describes different grip patterns. Further para [0088] describes Each grip pattern is set in advance to execute a predetermined program or a predetermined function para [0101] If a grip pattern is determined, the electronic device 100 determines whether the grip pattern is a predetermined grip pattern, in step 1040.); determining, by the processor, that the plurality of locations at which the respective finger or palm contacts the apparatus is consistent with the previously-stored authentication location information (Fig 10; Step 1040; para [0101]  If the electronic device 100 determines that the grip pattern is a predetermined grip pattern,); and causing, by the processor, an authenticated action to occur based on the determination (para [0101] If the electronic device 100 determines that the grip pattern is a predetermined grip pattern, the electronic device 100 unlocks (= claimed authentic action) the electronic device 100, in step 1050).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have combined different embodiments of Park (Fig 8A and Fig 8B being second embodiment and Fig 10 being fourth embodiment) in order to yield predictable results of providing different functions to be performed by the device based on different grip patterns.

Regarding claim 13, Park teaches the method of claim 12, wherein determining the hand configuration comprises: accessing a first location at which a palm contacts the apparatus (Fig 6A; Fig 8B) and a second location at which a finger contacts the apparatus (Fig 6A; Fig 8B), the first location and the second location being concurrently contacted (Fig 6A; Fig 8B; para [0123] As another example, when the user has gripped the electronic device 100 with his/her left hand, the user's thumb contacts the left lateral side of the electronic device 100, and the user's middle, ring, and little fingers contact the right lateral side of the electronic device 100 so that a grip pattern can be determined according to the user's contact fingers. The electronic device 100 determines a grip pattern based on areas on which an object such as a hand contacts the grip area 100b, and the grip pattern depends on how a user grips the electronic device 100.).

Regarding claim 14, Park teaches the method of claim 12, wherein determining the hand configuration comprises: accessing a first location at which a first finger contacts the apparatus (Fig 6A; Fig 8B) and a second location at which a second finger contacts the apparatus (Fig 6A; Fig 8B), the first location and the second location being concurrently contacted (Fig 6A; Fig 8B; para [0123] As another example, when the user has gripped the electronic device 100 with his/her left hand, the user's thumb contacts the left lateral side of the electronic device 100, and the user's middle, ring, and little fingers contact the right lateral side of the electronic device 100 so that a grip pattern can be determined according to the user's contact fingers. The electronic device 100 determines a grip pattern based on areas on which an object such as a hand contacts the grip area 100b, and the grip pattern depends on how a user grips the electronic device 100.).

Regarding claim 15, Park teaches the method of claim 14, wherein the first finger corresponds to a thumb (Fig 6A; Fig 8B), the first location and the second location are at opposing sides of the apparatus (Fig 6A; Fig 8B), and accessing the location information comprises: accessing a third location at which a third finger contacts the apparatus, the third location being at an opposing side of the apparatus from the first location (Fig 6A; Fig 8B).

Regarding claim 18, Park teaches a non-transitory machine-readable medium on which is stored machine-readable instructions that when executed by a processor (para [0137] The methods according to the embodiments of the present disclosure may be implemented by a computer or a mobile terminal including a controller and a memory. The memory is an example of a machine-readable storage medium suitable to store a program or programs including instructions for implementing embodiments of the present disclosure. Accordingly, the methods according to the embodiments of the present disclosure include a program comprising code for implementing an apparatus or a method as claimed in any one of the claims of this specification and a machine-readable storage storing such a program. Still further, such programs may be conveyed electronically via any medium such as a communication signal carried over a wired or wireless connection and embodiments suitably encompass the same), cause the processor to: access handholding information (para [0099] Referring to FIG. 10, the electronic device 100 determines whether a grip is sensed, in step 1010. The electronic device 100 determines whether a user has gripped the electronic device 100, that is, whether a grip is sensed, based on touch information acquired through the touch sensor 176 (see FIG. 2) included in the grip area 100b (see FIG. 3) of the electronic device 100), the handholding information indicating a location of a plurality of simultaneous points of contact with an apparatus indicative of a way in which the apparatus is being held (para [0099] Referring to FIG. 10, the electronic device 100 determines whether a grip is sensed, in step 1010. The electronic device 100 determines whether a user has gripped the electronic device 100, that is, whether a grip is sensed, based on touch information acquired through the touch sensor 176 (see FIG. 2) included in the grip area 100b (see FIG. 3) of the electronic device 100); compare the handholding information with previously-stored handholding authentication data (para [0086] and [0087] and Fig 8A and Fig 8B, describes different grip patterns. Further para [0088] describes Each grip pattern is set in advance to execute a predetermined program or a predetermined function para [0101] If a grip pattern is determined, the electronic device 100 determines whether the grip pattern is a predetermined grip pattern, in step 1040.); determine a threshold match between the handholding information and the previously-stored handholding authentication data based on the comparison (para [0101] If a grip pattern is determined, the electronic device 100 determines whether the grip pattern is a predetermined grip pattern, in step 1040. The predetermined grip pattern is a grip pattern set to unlock the electronic device 100. If the electronic device 100 determines that the grip pattern is a predetermined grip pattern, the electronic device 100 unlocks the electronic device 100, in step 1050.); and cause an authenticated action to occur based on the threshold match (para [0101] If the electronic device 100 determines that the grip pattern is a predetermined grip pattern, the electronic device 100 unlocks (= claimed authentic action) the electronic device 100, in step 1050).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have combined different embodiments of Park (Fig 8A and Fig 8B being second embodiment and Fig 10 being fourth embodiment) in order to yield predictable results of providing different functions to be performed by the device based on different grip patterns.

Regarding claim 20, Park teaches the non-transitory machine-readable medium of claim 18, wherein the authenticated action is associated with a first application (para [0090]  if a specific grip pattern is sensed whenever a function is executed, a function execution command according to the specific grip pattern.), and wherein the instructions when executed further cause the processor to: access second location information indicating a second plurality of locations at which a second respective finger or the palm contacts the apparatus (para [0126] For example, each grip pattern is set in advance to execute a predetermined program or a predetermined function. The predetermined program or the predetermined function may include a camera function, a web browser function, a game function, a text message transmission function, and a music play program, but is not limited thereto, and may include another function that can be executed in the electronic device 100.); compare the location information with previously-stored second authentication location information associated with the authentic user; determine that the plurality of locations at which the second respective finger or the palm contacts the apparatus is consistent with the previously-stored second authentication location information; and cause a second authenticated action associated with a second application to occur based on the determination, the second authenticated action being different than the authenticated action (para [0088] If a grip pattern is determined, the electronic device 100 may perform a predetermined function according to the grip pattern, instep 730. Each grip pattern is set in advance to execute a predetermined program or a predetermined function. The predetermined program or the predetermined function may include a camera function, a web browser function, a game function, a text message transmission function, and a music play program, but is not limited thereto, and may include another function that can be executed in the electronic device 100. Fig 12A; Fig 12b; Fig 13A; Fig 13B).

Claims 2, 5, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2018/0011584) as applied to claim 1 above, and further in view of Hinckley et al. (2013/0181902).

Regarding claim 2, Park teaches the apparatus of claim 1, wherein the handholding information comprises a plurality of fingerprint slices that reflect the hand configuration (Fig 6A), the plurality of fingerprint slices representing a plurality of fingers simultaneously in contact with the apparatus when the apparatus is being held (Fig 6A shows such claimed feature).
Park fails to explicitly teach each fingerprint slice of the plurality of fingerprint slices comprising one or more of minutiae information, friction ridge information, and pore information detected from a portion of a respective finger that is in contact with the apparatus when the apparatus is being held, and the previously-stored handholding authentication data comprises a plurality of authentication fingerprint slices that reflect the authentic configuration, and wherein to compare the handholding information with the previously-stored handholding authentication data, the instructions cause the processor to: determine whether each portion of each finger of the plurality of fingers is in contact with the apparatus in the authentic configuration based on the plurality of fingerprint slices and the plurality of authentication fingerprint slices; as claimed.

Hinckley teaches an apparatus comprising: handholding information (para [0014] The computing device may include one or more modules, such as a skin driver module, operable to obtain input from the plurality of skin sensors and decode the input to determine grips patterns that indicate how the computing device is being held by a user) comprises a plurality of fingerprint slices that reflect the hand configuration, the plurality of fingerprint slices representing a plurality of fingers simultaneously in contact with the apparatus when the apparatus is being held (Fig 3; para [0026] According, the touch-aware skin 118 may be configured to enable detection of one or more of touches on the skin (direct contact), proximity to the skin (e.g., hovering just above the skin and/or other proximate inputs), forces applied to the skin (pressure, torque, sheer), deformations of the skin (bending and twisting), and so forth. To do so, a touch-aware skin 118 may include various different types and numbers of skin sensors 120.), each fingerprint slice of the plurality of fingerprint slices comprising one or more of minutiae information, friction ridge information, and pore information detected from a portion of a respective finger that is in contact with the apparatus when the apparatus is being held (para [0030] Some skin sensors 120 of a device may also be configured to provide enhanced capabilities, such as fingerprint recognition, thermal data, force and shear detection, skin deformation data, contact number/size distinctions, and so forth. Thus, a plurality of sensors and materials may be used to create a physical and/or logical array or grid of skin sensors 120 as depicted in FIG. 2 that define particular locations of the skin at which discrete on skin input may be detected, captured, and processed.; para [0056]), and the previously-stored handholding authentication data comprises a plurality of authentication fingerprint slices that reflect the authentic configuration, and wherein to compare the handholding information with the previously-stored handholding authentication data (para [0053] In another approach, users may be specifically identified by associating individual users with user specific grip patterns. When a particular grip pattern is detected, the grip pattern may be matched to a particular user to determine an identity of the user. In at least some embodiments, the user may register a specific grip pattern to associate with the user's identity. Thus, one user may register a three finger hold and another user may register a five finger hold for the purpose of user identification. On-skin gestures such as drawing initials on or swiping across a touch-aware skin in a particular manner may also be associated with user identities. In this approach, the user may be prompted to hold the device in a particular manner or otherwise provide grip-based identifying input), the instructions cause the processor to: determine whether each portion of each finger of the plurality of fingers is in contact with the apparatus in the authentic configuration based on the plurality of fingerprint slices and the plurality of authentication fingerprint slices (para [0036] Each particular grip pattern is specified by a particular pattern of touch interaction and/or contact points with the skin at designated locations. A variety of parameters for contacts can be used to define different grip patterns including but not limited to the size, location, shape, orientation, applied pressure (e.g., hard or soft), and/or number of contact points.  Para [0037] By way of example, a user may hold a tablet device with one hand such that the user's thumb contacts the front "viewing" surface and the user's fingers are placed behind the device for support. Holding the tablet device in this manner creates a particular combination of contact points that may defined as one grip pattern. A variety of other example grip patterns are also contemplated. A skin driver module 116 may be encoded with or otherwise make use of a database of different grip pattern definitions that relate to different ways a device may be held or placed. Accordingly, the skin driver module 116 may reference grip pattern definitions to recognize and differentiate between different interaction with a touch-aware skin of a computing device. Para [0056]).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Park with the teachings of Hinckley, because this would provide the functionality of detecting various grip patterns and determine and perform different functions based on different grip patterns, thus improving user experience. Specifically, the adding the feature of fingerprint detection will also provided added level of security to the device.

Regarding claim 5, Park teaches the apparatus as explained for claim 1 above.
Park fails to teach wherein the handholding information further comprises location information indicating a plurality of locations at which each respective finger of the plurality of fingers contacts the apparatus in the hand configuration, and the previously-stored handholding authentication data comprises authentication location information that indicates a plurality of authentic locations associated with the authentic configuration, and wherein to compare the handholding information with the previously-stored handholding authentication data, the instructions cause the processor to: determine whether the plurality of locations corresponds with the plurality of authentic locations; as claimed.
Hinckley teaches an apparatus handholding information further comprises location information indicating a plurality of locations at which each respective finger of the plurality of fingers contacts the apparatus in the hand configuration (para [0036] In particular, a grip pattern is detected based upon the input (block 404). A variety of different grip patterns that are detectable by a skin driver module 116 may be defined for a device. In general, the grip patterns are defined to correspond to different ways in which a user may hold a device, rest a device against an object, set a device down, orient the device, place the device (e.g., on a table, in a stand, in a bag, etc.), and so forth. Each particular grip pattern is specified by a particular pattern of touch interaction and/or contact points with the skin at designated locations. A variety of parameters for contacts can be used to define different grip patterns including but not limited to the size, location, shape, orientation, applied pressure (e.g., hard or soft), and/or number of contact points.), and the previously-stored handholding authentication data comprises authentication location information that indicates a plurality of authentic locations associated with the authentic configuration, and wherein to compare the handholding information with the previously-stored handholding authentication data, the instructions cause the processor to: determine whether the plurality of locations corresponds with the plurality of authentic locations (para [0053] users may be specifically identified by associating individual users with user specific grip patterns. When a particular grip pattern is detected, the grip pattern may be matched to a particular user to determine an identity of the user. In at least some embodiments, the user may register a specific grip pattern to associate with the user's identity. Thus, one user may register a three finger hold and another user may register a five finger hold for the purpose of user identification. On-skin gestures such as drawing initials on or swiping across a touch-aware skin in a particular manner may also be associated with user identities. In this approach, the user may be prompted to hold the device in a particular manner or otherwise provide grip-based identifying input).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Park with the teachings of Hinckley, because this would provide the functionality of detecting various grip patterns and determine and perform different functions based on different grip patterns, thus improving user experience. Specifically, the adding the feature of fingerprint detection will also provided added level of security to the device.

Regarding claim 8, Park teaches the apparatus as explained for claim 1 above.
Park fails to teach wherein the instructions cause the processor to: observe hand configurations in which the authentic user holds the apparatus over time; apply machine-learning to the observed hand configurations; and generate the previously-stored handholding authentication data based on the machine-learning; as claimed.
Hinckley teaches an apparatus comprising instructions cause the processor to: observe hand configurations in which the authentic user holds the apparatus over time (para [0054] These associations may be formed using unregistered grip patterns that are learned by monitoring user interaction rather than thru explicit registrations.); apply machine-learning to the observed hand configurations (para [0054] a device may be configured to automatically learn grip patterns and characteristics of different users and form associations of the learned grip patterns with user identities.); and generate the previously-stored handholding authentication data based on the machine-learning (para [0054] In this case, a user identity may be resolved based on the automatically created associations and/or without explicit input of a grip pattern by the user in response to a prompt.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Park with the teachings of Hinckley, because this would provide the functionality of device to learn the users pattern/style and adapted the device accordingly to improve the user experience.

Regarding claim 9, Park teaches the apparatus as explained for claim 1 above.
Park fails to teach wherein the previously-stored handholding authentication data comprises information that indicates a way in which the apparatus is being held by two hands of the authentic user; as claimed.
Hinckley teaches an apparatus wherein the previously-stored handholding authentication data comprises information that indicates a way in which the apparatus is being held by two hands of the authentic user (para [0040] For instance, grip position can be used as a basis for modifying device user interfaces to optimize the user interfaces for a particular context and/or grip pattern. For example, the positions of windows, pop-ops, menus and commands may be moved depending on where a device is being gripped. Thus, if a grip pattern indicates that a user is holding a device in their left hand, a dialog box that is triggered may appear opposite the position of the grip, e.g., towards the right side of a display for the device. Likewise, a right-handed or two-handed grip may cause corresponding adaptations to positions for windows, pop-ups, menus and commands. Para [0044]).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Park with the teachings of Hinckley, because this would provide the functionality of detecting various grip patterns and determine and perform different functions based on different grip patterns, thus improving user experience. Specifically, the adding the feature of fingerprint detection will also provided added level of security to the device.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2018/0011584) as applied to claim 1 above, and further in view of Hinckley et al. (2013/0181902) as applied to claim 2 above, and further in view of Stewart et al. (2015/0161368).

Regarding claim 3, Park and Hinckley teaches the apparatus as explained for claim 2 above.
Park and Hinckley fails to teach wherein to determine whether each portion of each finger of the plurality of fingers is in contact with the apparatus in the authentic configuration, the instructions cause the processor to: generate a composite dataset based on the one or more of minutiae information, friction ridge information, and pore information from the plurality of fingerprint slices; and determine a threshold number of the composite dataset based on the one or more of the minutiae information, friction ridge information and pore information matches the plurality of authentication fingerprint slices; as claimed.
Stewart teaches an apparatus wherein to determine whether each portion of each finger of the plurality of fingers is in contact with the apparatus in the authentic configuration, the instructions cause the processor to: generate a composite dataset based on the one or more of minutiae information, friction ridge information, and pore information from the plurality of fingerprint slices (para [0015] The data obtained from the sensors 115 and 125 may be used to perform security checking and authenticate a user holding the device 100. The security measures may be two-fold in various embodiments. General pressure sensing can determine a contact signature on the device 100 that maps to a specific user. The contact signature may be used to match hand size, finger size, finger spread, contact point location and applied pressure to known patterns of registered users. In further embodiments, high-density pressure sensing via sensors 125 in specific locations may be used to capture finger print images. Multiple, partial images of finger prints may be combined to create an aggregate fingerprint score.); and determine a threshold number of the composite dataset based on the one or more of the minutiae information, friction ridge information and pore information matches the plurality of authentication fingerprint slices (para [0017] a contact signature score may be used for authentication and compared to an authentication score or threshold which may be set to varying levels of authentication desired. The contact signature score may represent a measure of how close the characteristics are to another contact signature from the library of contact signatures. Such scores may be generated based on known pattern matching algorithms in some embodiments. The score may be normalized to a number, such as 100 in some embodiments. The contact signature score and authentication score may be determined by the strength of all characteristics used at a given time when compared to a library of prior signatures).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Park and Hinckley with the teachings of Stewart, because this would provide device having varying level of authentication and perform different functions accordingly.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2018/0011584) as applied to claim 1 above, and further in view of Hinckley et al. (2013/0181902) as applied to claim 2 above, and further in view of Tse (2017/0357440).

Regarding claim 4, Park and Hinckley teaches the apparatus as explained for claim 2 above.
Park and Hinckley fails to teach, wherein the handholding information comprises a palm print slice representing a palm simultaneously in contact with the apparatus with the plurality of fingers when the apparatus is being held, the palm print slice comprising the one or more of minutiae information, friction ridge information, and pore information detected from a portion of the palm that is in contact with the apparatus when the apparatus is being held, and the previously-stored handholding authentication data comprises an authentication palm print slice that further reflects the authentic configuration, and wherein to compare the handholding information with the previously-stored handholding authentication data, the instructions cause the processor to: determine whether the palm is in contact with the apparatus in the authentic configuration based on the palm print slice and the authentication palm print slice; as claimed.
Tse teaches an apparatus, wherein the handholding information comprises a palm print slice representing a palm simultaneously in contact with the apparatus with the plurality of fingers when the apparatus is being held (Fig 1B; para [0023] Referring to FIG. 1B, sensors placed along the edges or perimeter of the handheld device 102 can be configured to detect and determine the locations of one or more fingers of a user. In some implementations, the locations of one or more fingers of the user may include the location of the thumb, the index finger, the long finger, the ring finger, the little finger, or some combination thereof. In some embodiments, the palm of the user sensors placed along the edges or perimeter of the handheld device 102 can be configured to detect and determine a portion of a palm of the user. In the example shown in FIG. 1B, fingerprints, represented by areas 120, 122, 124, and 126 of the user may be captured and their respective locations can be determined. Similarly, a portion of a palm print, represented by area 128, of the user may be captured and its respective location can be determined.), the palm print slice comprising the one or more of minutiae information, friction ridge information, and pore information detected from a portion of the palm that is in contact with the apparatus when the apparatus is being held (para [0024]), and the previously-stored handholding authentication data comprises an authentication palm print slice that further reflects the authentic configuration, and wherein to compare the handholding information with the previously-stored handholding authentication data, the instructions cause the processor to: determine whether the palm is in contact with the apparatus in the authentic configuration based on the palm print slice and the authentication palm print slice (para [0031] The verification/authentication may include image acquisition 320, image processing 322, feature extraction 324, template generation 328, fingerprint matching 330 using information stored in the database 314, and match determination 332 to determine and provide a match output. In the verification/authentication stage, each acquired image may be processed to generate a template; the generated templates may be used for matching.. para [0028] FIG. 2 illustrates sections of fingerprint images stored as templates in a template repository according to aspects of the present disclosure. In the following sections, for simplicity of expression, references to fingerprint image(s) may include fingerprint image(s) and/or palm print image(s); and palm print image(s) can be processed in a similar manner as fingerprint image(s)).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Park and Hinckley with the teachings of Tse, because this would provide device to continuously monitor the user holding the device using fingerprint and palmprint and provide different functions and terminates an application program or holds the application program in an unresponsive state in response to a determination that the subsequent operations of the device are not being performed by the enrolled user; thus improving device functionality and user security.

Claims 6, 10, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2018/0011584) as applied to claim 1, 12, 18 above, and further in view of Tse (2017/0357440).

Regarding claim 6, Park teaches the apparatus as explained for claim 1 above.
Park fails to teach wherein the instructions cause the processor to: detect a change from the hand configuration to a second hand configuration; and perform a security action responsive to the detected change in hand configuration; as claimed.
Tse teaches an apparatus wherein the instructions cause the processor to: detect a change from the hand configuration to a second hand configuration; and perform a security action responsive to the detected change in hand configuration (para [0046] In the exemplary flow chart shown in FIG. 6A, in block 602, the method authenticates a first user for using a device. If the first user is an enrolled user, the method moves to block 604. If the first user is not an enrolled user, the method may stay in block 602 until an enrolled user has been verified. In block 604, the method provides settings of the first user for using the device. Settings of the first user may include but not limited to pre-programmed restrictions, application settings, and icon positioning on the display, virtual buttons, application accessibility, or some combinations thereof. In block 606, the method detects the device being held by a second user. In block 608, the method authenticates the second user for using the device. If the second user is a second enrolled user, the method moves to block 610. If the second user is not a second enrolled user, the method may stay in block 608 or move to block 602 until an enrolled user has been verified. Alternatively, the device may enter a locked state to prevent an un-enrolled user from using the device. In block 610, the method provides settings of the second user for using the device).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Park with the teachings of Tse, because this would provide device to continuously monitor the user holding the device using fingerprint and palmprint and provide different functions and terminates an application program or holds the application program in an unresponsive state in response to a determination that the subsequent operations of the device are not being performed by the enrolled user; thus improving device functionality and user security.

Regarding claim 10, Park teaches the apparatus as explained for claim 1 above.
Park fails to teach wherein the previously-stored handholding authentication data further includes information indicating a switch from a first hand to a second hand for authentication; as claimed.
Tse teaches an apparatus wherein the previously-stored handholding authentication data further includes information indicating a switch from a first hand to a second hand for authentication (para [0046] In the exemplary flow chart shown in FIG. 6A, in block 602, the method authenticates a first user for using a device. If the first user is an enrolled user, the method moves to block 604. If the first user is not an enrolled user, the method may stay in block 602 until an enrolled user has been verified. In block 604, the method provides settings of the first user for using the device. Settings of the first user may include but not limited to pre-programmed restrictions, application settings, and icon positioning on the display, virtual buttons, application accessibility, or some combinations thereof. In block 606, the method detects the device being held by a second user. In block 608, the method authenticates the second user for using the device. If the second user is a second enrolled user, the method moves to block 610.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Park with the teachings of Tse, because this would provide device to continuously monitor the user holding the device using fingerprint and palmprint and provide different functions and terminates an application program or holds the application program in an unresponsive state in response to a determination that the subsequent operations of the device are not being performed by the enrolled user; thus improving device functionality and user security.

Regarding claim 17, Park teaches the method as explained for claim 12 above.
Park fails to  teach performing, by the processor, a second-factor authentication that authenticates the authentic user based on second-factor authentication information different from the previously-stored authentication location information, the second-factor authentication comprising: authenticating fingerprint slice information, palm print slice information, angular incident information that indicates an angle at which a finger or palm is in contact with the apparatus, voice information, facial information, and/or a predefined secret, wherein causing the authenticated action to occur is based further on the second-factor authentication; as claimed.
Tse teaches a method, performing, by the processor, a second-factor authentication (420; Fig 4) that authenticates the authentic user based on second-factor authentication information different from the previously-stored authentication location information, the second-factor authentication comprising: authenticating fingerprint slice information, palm print slice information, angular incident information that indicates an angle at which a finger or palm is in contact with the apparatus, voice information, facial information, and/or a predefined secret (para [0035] According to aspects of the present disclosure, the user may be directed to rotate and/or translate the finger in the rescan in order to get a better fingerprint image. In block 420, the method prompts the user to enter a pin number (= claimed predefined secret) to complete the user authentication process.), wherein causing the authenticated action to occur is based further on the second-factor authentication (para [0035] According to aspects of the present disclosure, the user may be directed to rotate and/or translate the finger in the rescan in order to get a better fingerprint image. In block 420, the method prompts the user to enter a pin number to complete the user authentication process.).( Note: claim as presented recites plurality of second-factor authentication in an alternative manner. Thus, interpreting claim under BRI, prior art teaching any one of the claimed alternative will read on the claim. As cited about Tse teaches one of the options).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Park with the teachings of Tse, because this would provide device wherein the authentication can be performed using other/alternative method; thus improving device functionality and user security.

Regarding claim 19, Park teaches the non-transitory machine-readable medium as explained for claim 18 above.
Park fails to teach wherein the previously-stored handholding authentication data is associated with a first user, the instructions when executed further cause the processor to: compare the handholding information with previously-stored second handholding authentication data associated with a second user; determine that the handholding information and the previously-stored second handholding authentication data do not match; and determine that the apparatus is not being held by the second user based on the determination that the handholding information and the previously-stored second handholding authentication data do not match; as claimed.
Tse teaches a method wherein the previously-stored handholding authentication data is associated with a first user (para [0046] In the exemplary flow chart shown in FIG. 6A, in block 602, the method authenticates a first user for using a device. If the first user is an enrolled user,), the instructions when executed further cause the processor to: compare the handholding information with previously-stored second handholding authentication data associated with a second user (para [0046] n block 606, the method detects the device being held by a second user.); determine that the handholding information and the previously-stored second handholding authentication data do not match (para [0046] If the second user is not a second enrolled user); and determine that the apparatus is not being held by the second user based on the determination that the handholding information and the previously-stored second handholding authentication data do not match (para [0046]  In block 608, the method authenticates the second user for using the device. If the second user is a second enrolled user, the method moves to block 610. If the second user is not a second enrolled user, the method may stay in block 608 or move to block 602 until an enrolled user has been verified. Alternatively, the device may enter a locked state to prevent an un-enrolled user from using the device. In block 610, the method provides settings of the second user for using the device. In general, settings of the second user may be different from that of the first user).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Park with the teachings of Tse, because this would provide device wherein the authentication for a different user and provide adequate security measures; thus improving device functionality and user security.

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2018/0011584) as applied to claim 12 above, and further in view of Weksler et al. (2015/0161369).

Regarding claim 16, Park teaches the method as explained for claim 12 above. Park also teaches the method wherein detecting pressure information (Fig 1; para [0061] The low-power MPU 180 controls a part of functions of the device 100 with low power. The low-power MPU 180 receives touch information and pressure information from the touch sensor 176 and the pressure sensor 178, and processes the touch information and the pressure information with low power. The low-power MPU 180 processes touch information and pressure information from the touch sensor 176 and the pressure sensor 178 even when the device 100 is powered off.).
Park fails to teach performing, by the processor, a second-factor authentication that authenticates the authentic user based on second-factor authentication information different from the previously-stored authentication location information, the second-factor authentication comprising: accessing pressure input information indicating a level or sequence of applied pressure to the apparatus; and comparing the pressure input information to previously-stored authentication pressure information, wherein causing the authenticated action to occur is based further on the second-factor authentication; as claimed.
Weksler teaches a method : performing, by the processor, a second-factor authentication that authenticates the authentic user based on second-factor authentication information different from the previously-stored authentication location information, the second-factor authentication comprising: accessing pressure input information indicating a level or sequence of applied pressure to the apparatus; and comparing the pressure input information to previously-stored authentication pressure information, wherein causing the authenticated action to occur is based further on the second-factor authentication (para [0011] The sensing technology is positioned within the housing such that one or more sides of the device (possibly, but not necessarily including the display side) have pressing sensing capability to indicate grip mechanics applied to the device. As a result, this sensing capability can detect where a user's fingers and hand are gripping the device. The placement of the user hand on the device may be used as an authentication method. One or more finger placements may be used to authenticate the device in one embodiment. Para [0012] the fingers may be required to be in a particular position while utilizing another authentication method, such as entering a password. For example, the thumb or index finger may be placed on a certain position while entering a password performing a gesture pattern with another finger. In further embodiments, the user may place, remove, and replace their grip multiple times to authenticate the user. In further embodiments a touch pattern may be used, where the user moves their finger or fingers to multiple locations. Finger sliding, rolling, tapping, press-and-hold, different amounts of pressure, and other motions of the fingers and grip may be used as input combinations for authentication in further embodiments. A further embodiment may include lifting one or more fingers and tapping them consistent with their positions gripping the device. After gripping the device, a user may lift their index finger and tap the device twice, followed by lifting the little finger commonly referred to as a pinky finger. Various patterns involving different fingers may be used in still further embodiments. Para [0016] . The grip signature may be used to match hand size, finger size, finger spread, contact point location and applied pressure to known patterns of registered users that may be stored in pattern library. In further embodiments, the proximity of one or more fingers or other parts of the hand may be included in the grip signature.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Park with the teachings of Weksler, because this would provide device in which user authentication is performed by detection of grip patterns and based on the level of pressure applied at such gripping locations; thus providing increasing user convenience.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2018/0011584) as applied to claim 18 above, and further in view of Khuri-Yakub et al. (2019/0050618).

Regarding claim 21, Park teaches the non-transitory machine-readable medium as explained for claim 18 above.
Park fails to teach wherein the instructions when executed further cause the processor to: observe temperatures associated with the location of the plurality of simultaneous points of contact with the apparatus; apply machine-learning to the observed temperatures; and generate the previously-stored handholding authentication data based on the machine-learning; as claimed.
Khuri-Yakub teaches a method comprising wherein the instructions when executed further cause the processor to: observe temperatures associated with the location of the plurality of simultaneous points of contact with the apparatus (para [0168] The finger print scanners discussed herein can detect one or more liveness parameters associated with an object, such as a finger, that is in contact with a surface of the fingerprint scanner. Detecting one or more liveness parameters can be done using an ultrasound-based sensing device that also generates an image of at least a portion of a fingerprint. The image can have an accuracy of 500 PPI. Based on a liveness parameter, the fingerprint scanner can provide an indication of whether the finger is part of a live human based on the liveness parameter. This can be used to prevent molds, prosthetic fingers, or other objects from being identified as matching a fingerprint associated with a particular finger. The liveness parameter can be determined based on a reflection of an acoustic wave transmitted by one or more transducers of the fingerprint scanner. The liveness parameter can be a temperature and/or tissue stiffness, for example.); apply machine-learning to the observed temperatures; and generate the previously-stored handholding authentication data based on the machine-learning (para [0168]; para [0173] devices may also use machine learning techniques to identify users and/or ensure the liveness of a finger or other body part being scanned. As an example, the devices may monitor individual characteristics of how a particular user interacts with and/or responds to the device during an authentication session, in order to increase the accuracy of the authentication. In particular, the devices may check for consistent patterns in the user's interaction with and/or response to the device and any stimulus provided by the response and, when such interaction patterns are consistent, be able to further authenticate the user. As one particular example, the devices may monitor a user's pulse and may at least partially authenticate the user based on patterns in their pulse (such as a resting pulse rate or other pulse attributes).).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Park with the teachings of Khuri-Yakub, because this would provide added level of security to the device as it would be able to differentiate live and fake finger, thus improving the device security.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREMAL R PATEL/Primary Examiner, Art Unit 2623